Miller, J.
The plaintiff bases his action upon section 48' of the consolidated school law of 1862, page 208, which is as follows : “ It shall be the duty of the sub-director, under such rules and restrictions as the board of directors may prescribe, to negotiate and make in his sub-district all necessary contracts for providing fuel for schools, employing teachers, repairing and furnishing school-houses, and for making all other provisions necessary for the convenience and prosperity of the schools within his sub-district, and he shall have the control and management of the school-house, unless otherwise- ordered by a vote of the district township meeting. ‘All contracts made in conformity with the provisions of this section shall be approved by the president, and reported to the board of directors, and said board, in their corporate capacity, shall be responsible for the performance of (on) the part of the district township.”
It would seem that the latter clause of this section makes it the duty of the president to approve a contract made by the sub-director in conformity with the provisions of the section. The substance of the defendant’s answer is that the contract in this ease was not made in conform*364ity with, but in disregard of, the provisions of this section, and that therefore there was no duty resting on the president of the board to approve it.
The statute in making it the duty of the sub-director to make the contracts enumerated, thereby confers .upon him the power to do so. This power, however, he must exercise “ under such rules and restrictions as the board of directors may prescribe.” The board may not only prescribe rules to govern the exercise of the power conferred on the sub-director, but they may also place restrictions upon it. Appellant’s counsel insist that in this case the board did place such a restriction on the sub-director that he had no authority to enter into the contract in question. On the 19th of September, 1870, the board adopted the following:
“ Whereas there is considerable trouble in sub-district No. 6, in regard to a teacher in said sub-district; therefore,
Hesol/oed, that it is the opinion of this board that a teacher other than those under consideration be employed (W. B. Thompson is one of the teachers referred to).”
The contract with the plaintiff was entered into on the 28th day of August, 1871, nearly a year after the above action of the board.
This action is substantially a restriction by the board of directors upon the authority of the sub-director to make this contract with the plaintiff, and presents the question whether the provision of the statute above set out contemplates such a restriction as this.
When the legislature authorized the board to control the action of the sub-director by such rules and restrictions as they might prescribe, something more than the mere power to prescribe general regulations was intended, for this is covered by the authority to make rules; the board may prescribe restrictions upon the authority of the sub-director to make contracts, which means that they *365may restrain or limit him in the exercise of this power. They may restrict or Emit him to the employment of a certain class of teachers, for example, those only who hold first-class certificates from the superintendent, or to male, or to female teachers, and other like restrictions; and where, as in this case; a teacher has been employed who has, through his inefficiency, proved so unsatisfactory to the people of the sub-district that a large portion of them refuse to send their children to the school, we think the board may prescribe a restriction restraining the sub-director from again employing such teacher. The restrictions are such as the board may prescribe. The law does not limit them to general restrictions, and we see no reason why they may not be special, as in this case. Indeed, such special restrictions may often be proper and salutary.
It is urged, however, by the learned counsel for appellee that this restriction was prescribed by what they denominate the “ old board,” and has therefore lost its force. Each school district is by this statute made a-corporate body (§ 5, chap. 172, Laws of 1862), and the action of its officers, in the manner authorized by law, is the action of the corporation. It having perpetual succession, the force and effect of the act does not terminate with a change of officers, but remains and continues until repealed, or in some manner abrogated by those having authority to do so.
The hardship suggested by appellee’s counsel is imaginary. When a teacher or other person is about to enter into a contract with a school sub-director, he knows that he is dealing with a public agent whose powers are subject to regulations and restrictions by the board of directors, and he is bound to know what those rules and restrictions are, and should be governed accordingly.
The judgment of the circuit, court is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Be versed.